
	
		III
		109th CONGRESS
		2d Session
		S. RES. 543
		IN THE SENATE OF THE UNITED STATES
		
			July 27 (legislative
			 day, July 26), 2006
			Mr. Lott submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Temporarily suspending the Rules for the
		  Regulation of the Senate Wing of the United States Capitol and Senate Office
		  Buildings for the purpose of permitting the taking of photographs in the area
		  of the Daily Press Gallery.
	
	
		That—
			(1)paragraph 1 of
			 rule IV of the Rules for the Regulation of the Senate Wing of the United States
			 Capitol and Senate Office Buildings (prohibiting the taking of pictures in the
			 Senate Chamber) shall be temporarily suspended for the purpose of permitting
			 the taking of photographs in the area of the Daily Press Gallery;
			(2)photographs
			 permitted under paragraph (1) may only be taken at a time when the Senate is in
			 recess;
			(3)photographs
			 permitted to be taken under paragraph (1) may only be used in relation to
			 United States District Court Civil Action No. 04–0026; and
			(4)the Sergeant at
			 Arms of the Senate is authorized and directed to make the necessary
			 arrangements for implementation of paragraph (1), which arrangements shall
			 provide that there will be no disruption to the business of the Senate.
			
